Name: Commission Regulation (EC) No 1858/94 of 27 July 1994 amending Regulation (EC) No 1613/94 on the supply of vegetable oil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 7. 94 Official Journal of the European Communities No L 192/41 COMMISSION REGULATION (EC) No 1858/94 of 27 July 1994 amending Regulation (EC) No 1613/94 on the supply of vegetable oil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 1 . The supply referred to in Regulation (EC) No 1613/94 shall cover the mobilization of vegetable oil produced in the Community. Mobilization may not involve a product manufactured and/or packaged under inward processing arrangements. 2 . For lots B to F the Annexes to Regulation (EC) No 1613/94 are hereby replaced by the Annexes to this Regu ­ lation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Commission Regulation (EC) No 1613/94 (3) issued an invitation to tender for the supply, as food aid, of 4 394 tonnes of vegetable oil ; whereas, some of the conditions specified in the Annexes to this Regulation should be altered, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 370, 30 . 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. (3) OJ No L 170, 5. 7. 1994, p. 1 . No L 192/42 Official Journal of the European Communities 28 . 7. 94 ANNEX I LOTS B and C 1 . Operation Nos ('): see Annex II 2. Programme : 1994 3 . Recipient (2) : Euronaid, PO Box 12, NL-2501 CA Den Haag, Nederland (tel . (31 70) 33 05 757 ; telefax 36 41 701 ; telex 30960 NL EURON) 4. Representative of the recipient (6) : see OJ No C 103, 16 . 4 . 1987 5 . Place or country of destination : see Annex II 6 . Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) Q : see OJ No C 114, 29. 4. 1991 , p. 1 (under III .A ( 1 ) (a)) 8 . Total quantity : 1 188 tonnes net 9 . Number of lots : two (see Annex II) 10 . Packaging and marking (8) (9) : see OJ No C 114, 29 . 4. 1991 , p . 1 (under IIIJ\(2)(1 ), III.A(2)(3) and IIIA. (3))  five litre metal canisters, without cardboard cross-pieces  markings in English (B 6 ; C), Portuguese (B 5) and French (B1 - B4 ; B7 - B17) 1 1 . Method of mobilization : mobilization of refined rape seed oil produced in the Community. Mobiliza ­ tion may not involve a product manufactured and/or packaged under inward-processing arrangements 12 . Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15 . Port of landing :  1 6. Address of the warehouse and, if appropriate , port of landing :  17. Period for making the goods available at the port of shipment : 5  25. 9 . 1994 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply (4) : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 19. 7. 1994 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 2. 8 . 1994 (b) period for making the goods available at the port of shipment : 19 . 9  9 . 10 . 1994 (c) deadline for the supply :  22. Amount of the tendering security : ECU 1 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire , Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B- 1 049 Bruxelles (telex 22037 AGREC B/25670 AGREC B ; telefax (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer :  28 . 7. 94 Official Journal of the European Communities No L 192/43 LOT D 1 . Operation No (') : 1612/93 2. Programme : 1993 3 . Recipient (2) : World Food Programme, Via Cristoforo Colombo 426, 1-00145 Roma (tel . (39-6)57 97 ; telex 626675 I WFP) 4. Representative of the recipient : see OJ No C 103, 16 . 4 . 1987 5. Place or country of destination : Sudan 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) Q : OJ No C 1 14, 29 . 4. 1991 , p. 1 (under IIIA(l ) (a)) 8 . Total quantity : 426 tonnes net 9. Number of lots : one 10 . Packaging and marking (') : see OJ No C 114, 29. 4. 1991 , p. 1 (under IIIA(2).(1 ), IILA.(2).(3) and IIIA&lt;3)  five-litre metal canisters, without cardboard cross-pieces  markings in English ; supplementary markings : 'Date of expiry : . . 11 . Method of mobilization : mobilization of refined rape seed oil produced in the Community. Mobiliza ­ tion may not involve a product manufactured and/or packaged under inward-processing arrangements 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate , port of landing :  17. Period for making the goods available at the port of shipment : 15  28 . 8 . 1994 18 . Deadline for the supply :  19. Procedure for determining the costs of supply (4) : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 19 . 7. 1994 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 2. 8 . 1994 (b) period for making the goods available at the port of shipment : 29. 8  11 . 9 . 1994 (c) deadline for the supply :  22. Amount of the tendering security : ECU 15 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B- 1 049 Brux ­ elles ; (telex 22037 / 25670 AGREC B ; telefax (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer :  28 . 7. 94No L 192/44 Official Journal of the European Communities LOTS E and F 1 . Operation Nos ('): 1635/93 (E) and 1636/93 (F) 2. Programme : 1993 3. Recipient (2) : Peru 4. Representative of the recipient : Programa Nacional de Asistencia Alimentaria (Pronaa), av. Argentina 3017, Callao (tel . 29 10 65 ; telefax 33 76 35) 5 . Place or country of destination (*) : Peru 6. Product to be mobilized : refined sunflower oil 7. Characteristics and quality of the goods (3) : see OJ No C 114, 29 . 4. 1991 , p. 1 (under IIIA^l ) (b)) 8 . Total quantity : 1 850 tonnes net 9. Number of lots : two (E : 925 tonnes ; F : 925 tonnes) 10 . Packaging and marking (9) : see OJ No C 114, 29 . 4. 1991 , p. 1 (under IIIA(2) ( 1 ), IIIA.(2) (3) and IIIA(3)) five-litre metal canisters, without cardboard cross-pieces, placed in 20-foot containers markings in Spanish supplementary markings : 'DISTRIBUCIÃ N GRATUITA' 1 1 . Method of mobilization : mobilization of refined sunflower oil produced in the Community. Mobiliza ­ tion may not involve a product manufactured and/or packaged under inward-processing arrangements 12. Stage of supply : free at destination 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : PRONAA, av. Argentina No 3017, Callao 1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 22. 8 .  4. 9 . 1994 18 . Deadline for the supply : 16 . 10. 1994 19. Procedure for determining the costs of supply (4) : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 19. 7. 1994 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 2. 8 . 1994 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 5  18 . 9 . 1994 (c) deadline for the supply : 30 . 10 . 1994 22. Amount of tendering security : ECU 1 5 per tonne 23 . Amount of delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B- 1 049 Brux ­ elles ; (telex 22037 / 25670 AGREC B ; telefax (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on application by the successful tenderer :  28 . 7. 94 Official Journal of the European Communities No L 192/45 Notes : (') The operation number should be mentioned in all correspondence. (*) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 and iodine - 131 levels. Radiation certificate must be issued by official authorities and be legalized for the following countries : Sudan (Lot D). (4) Article 7 (3) (g) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. O Commission delegation to be contacted by the successful tenderer : Av. Paseo de la Republica, 3755-5 ° Piso, San Isidro, Lima 27 (tel . (51 14) 40 30 97 ; telefax 40 97 63) (6) The supplier should send a duplicate of the original invoice to : Willis Corroon Scheuer, PO Box 1315, NL-1000 BH Amsterdam. 0 The successful tenderer shall supply to the beneficiary or its representative, on delivery, a sanitary certifi ­ cate. (8) Shipment to take place in 20-foot containers, FLC/FCL. The supplier will be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient will be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second subparagraph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer must submit to the recipient's agent a complete packing list of each container, specifying the number of metal canisters belonging to each shipping number as specified in the invita ­ tion to tender. The rows of cartons (each third tier) must be separated by a hardboard layer (minimum 2 300 x 610 x 3 mm). The successful tenderer must seal each container with a numbered locktainer (sysko locktainer 180 seal), the number of which is to be provided to the recipient's forwarder. (9) Notwithstanding OJ No C 114, point IIIA. (3) (c) is replaced by the following : 'the words "European Community"'. No L 192/46 Official Journal of the European Communities 28 . 7 . 94 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II ANEXO II Lote Parti Partie Ã Ã ±Ã Ã Ã ¯Ã ´Ã ± Lot Lot Lotto Partij Lote Cantidad total (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale (en tonnes) QuantitÃ totale (in tonnellate) Totale hoeveelheid (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) AcciÃ ³n n0 Aktion nr. MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n0 Azione n. Maatregel nr. AcÃ §Ã £o n ? PaÃ ­s de destino Bestemmelsesland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Country of destination Pays de destination Paese di destinazione Land van bestemming PaÃ ­s de destino B 528 B 1 : 30 313/94 Niger B 2 : 15 314/94 Niger B 3 : 30 315/94 Niger B 4 : 15 316/94 Niger B 5 : 108 439/94 Brasil B 6 : 15 480/94 Sierra Leone B7 : 15 479/94 Burkina Faso B 8 : 15 349/94 Burkina Faso B 9 : 15 350/94 Burkina Faso B 10 : 15 351 /94 Burkina Faso B 1 1 : 15 352/94 Burkina Faso B 12 : 30 353/94 Benin B 13 : 30 354/94 Benin B 14 : 45 355/94 Benin B 15 : 45 356/94 Benin B 16 : 30 357/94 Benin B 17 : 60 358/94 Benin C 660 CI : 600 588/94 Eritrea C 2 : 30 589/94 Zambia C 3 : 30 590/94 Zambia